Citation Nr: 0905613	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to 
December 1992; October 4, 2001 to October 7, 2001; and March 
2003 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, denied service 
connection for GERD and a skin condition.  Service connection 
for degenerative changes, to include osteoporosis (claimed as 
polymyalgia rheumatica) of the right shoulder was granted 
with an initial disability rating of 10 percent.

In correspondence dated in February 22, 2002, the appellant's 
representative wrote that the Veteran wished to "drop 
appeals" with regard to an initial disability rating in 
excess of 10 percent for degenerative changes, to include 
osteoporosis (claimed as polymyalgia rheumatica) of the right 
shoulder; and entitlement to service connection for a skin 
condition (claimed as itching of the forearms).  This 
statement met the criteria for withdrawing the appeals as to 
these issues.  38 C.F.R. § 20.204 (2008).  The RO, 
accordingly, did not issue a statement of the case, and has 
not certified the issues to the Board, and they are no longer 
on appeal.


FINDING OF FACT

Current GERD is not the result of a disease or injury in 
service.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA required notice regarding the service 
connection claim, in correspondence sent to the Veteran in 
April 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his service connection claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  The letter also told him what 
evidence was needed to substantiate the claim.

The Veteran did not receive notice on the effective date or 
rating elements of Dingess; since this claim is being denied, 
notice on those elements could not assist the Veteran in 
substantiating the claim.  The absence of notice did not 
deprive the Veteran of a meaningful opportunity to 
participate in the adjudication of the claim.  Therefore, to 
move forward with adjudication of this claim would not cause 
any prejudice to the Veteran. 

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection claim.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the Veteran's service treatment records, and VA 
and private medical treatment records.  The Veteran was also 
afforded VA examinations in connection with his claim.

Service Connection for GERD

Factual Background

National Guard treatment records include a report from a 
private August 2001 upper endoscopy examination for a 
reported 30-year history of GERD.  The report showed that the 
endoscopy was normal without evidence of a Barrett's 
esophagus, hiatal hernia, or inflammatory changes.  

In a September 2001 letter, the Veteran's family physician, 
L.S., DO, indicated that the August 2001 upper endoscopy 
confirmed a diagnosis of GERD.  

Service treatment records dated in July 2002 denote a 
'history reflux esophagitis' as a chronic disease for which 
the Veteran was given a medical waiver for flight status 
duties.  Related clinical notes from the examining flight 
surgeon indicated that the Veteran had no internal problems 
on review, but he had bad acid symptoms one year ago, treated 
briefly with a proton pump inhibitor.  

The flight surgeon observed that although the September 2001 
letter from L.S., DO noted a diagnosis of "reflux 
esophagitis," there was no supporting documentation from an 
upper gastrointestinal series (UGI) or endoscopy, and the 
Veteran had been asymptomatic and off all medications since.  
Therefore, in the flight surgeon's opinion, the appropriate 
diagnosis was "questionable history of reflux esophagitis."  

In a July 2002 letter, L.S., DO confirmed that no 
abnormalities were seen on the 2001 endoscopy report and that 
the Veteran had no continuing symptoms.  She did not 
recommend a repeat endoscopy.  

An August 2002 aeromedical summary indicated that the Veteran 
had a history of gastric acid symptoms felt to be consistent 
with esophageal reflux.  The summary again reflected that 
"the past 'diagnosis' was totally clinical" with no 
endoscopic or radiographic evidence to support it, but the 
Veteran did occasionally require over-the-counter use of 
Zantac, to control acid symptoms.  A clinical examination was 
conducted with no significant abnormalities noted.  

Additional service treatment notes show the Veteran 
experienced one episode of acute gastroenteritis in August 
2003, with symptoms of diarrhea, nausea and abdominal 
cramping.  A September 2004 aeromedical summary noted a 
history of reflux esophagitis (asymptomatic).  

Post-service private treatment records dated in August 2005 
show the Veteran reported a past medical history of reflux, 
currently uncontrolled and "acting up."  A diagnosis of 
reflux was provided. 

The Veteran was afforded a VA examination in December 2005, 
during which he reported a history of GERD, with onset in 
2000.  He denied any current symptoms and stated the GERD had 
been well-controlled since 2002.  The diagnosis was "GERD, 
no symptoms."  

In a May 2006 letter, the Veteran's private physician wrote 
that an upper gastrointestinal examination performed in March 
2006 showed "severe intermittent gastroesophageal reflux to 
the level of the thoracic inlet."  It was classified as 
'severe' due to the level reached and the subsequent 
aspiration risk while sleeping.

The Veteran also underwent a VA examination in December 2007, 
where he reported a history of nausea and heartburn.  Based 
on a review of the Veteran's entire claims file and medical 
history, the examiner opined that the acute gastroenteritis 
the Veteran experienced in August 2003 was a self-limiting 
episodic event that had no relationship to, and in no way 
caused, the recently diagnosed post-discharge condition of 
GERD--diagnosed in May 2006.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  


Analysis

While there is evidence of GERD between the first and second 
periods of service and even prior to the first period of 
service, this disease was not identified on an examination 
when the Veteran was accepted for service.  The presumption 
of soundness, therefore applies.  Because diagnostic studies 
prior to service did not confirm the presence of GERD, the 
evidence is not clear and unmistakable that it pre-existed 
service.  The claim is thus, one for service connection, 
rather than for compensation based on aggravation.  Wagner.

The Veteran has established through competent medical 
evidence that he has a current disability diagnosed as GERD.  
However, in order for service connection to be awarded, there 
would need to be competent medical evidence of a relationship 
between the current GERD diagnosis and the gastroenteritis in 
service; or in the alternative, a showing of continuity of 
symptomatology after discharge to support the claim.  See 38 
C.F.R. § 3.303(b).

The only competent medical opinion on the issue of nexus was 
provided by the December 2007 VA examiner, who opined that 
the acute gastroenteritis the Veteran experienced in August 
2003 had no relationship to the post-service GERD disorder.  
This opinion, which was based on a review of the Veteran's 
recorded medical history and clinical examination; is 
considered both competent and probative.  See Black v. Brown, 
5 Vet. App. 177, 180 (1995); Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

There is no medical evidence or opinion of record to refute 
that opinion.  The Veteran argues that the March 2006 
diagnosis of GERD is causally related to the acute episode of 
gastroenteritis in service, but as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As noted, an alternate method of establishing service 
connection is with a showing of continuity after discharge, 
if chronicity in service is not supported.  See 38 C.F.R. § 
3.303(b).  In this case, only one episode of gastroenteritis 
occurred in service and that was specifically diagnosed as an 
acute episode.  As such, chronicity in service is not 
supported.  There is also no evidence of continuity of 
symptomatology after discharge to support the claim.  While 
the Veteran reported a history of acid reflux symptoms 
briefly in August 2005, he added that these had not been 
present in recent years.  In addition, at the December 2005 
VA examination he reported that his reflux symptoms had been 
well-controlled since 2002.  

There are no further medical records which show continuity of 
acid reflux symptomatology up until the diagnosis of GERD in 
2006.  Thus, continuity of symptomatology is not established.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for GERD have 
not been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for GERD is denied.




____________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


